DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baarman et al. (2010/0259217).  Regarding independent claims 1 and 11, Baarman teaches a power supplying device (Figs. 1, 2, 4, 5, 9A), comprising: a housing (106) including a surface (104) on which a chargeable device (110) can be placed; a plurality of coils (L1-Ln) in the housing and parallel to the surface, the coils being offset from each other in a direction parallel to the surface; a transmission circuit (inside 106) configured to supply an alternating current to each coil in the plurality of coils; and a control circuit (208) configured to: 43(PATENT)Atty. Dkt. No.: TAI/2766UScontrol the transmission circuit to supply an alternating current to each coil in the plurality of coils for a predetermined period of time (during pinging) and detect a current flowing in each coil during the predetermined period of time, and control the transmission circuit to supply an alternating current selectively to a coil in the plurality of coils for which a detected value of the current flowing in the coil during the predetermined period of time exceeds a threshold value. ([0003], [0011], [0046], [0049])

Regarding claims 8 and 18, Baarman teaches the control circuit being configured to control the transmission circuit to supply alternating current to each coil in the plurality of coils independently during the predetermined period of time. ([0011], [0049])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Baarman et al. (2010/0259217) and Jung et al. (9,608,697).  Baarman teaches the power feed and supplying devices as described above.  Regarding claims 7 and 17, Baarman fails to explicitly teach the phases of AC supplied to different coils to be different from one another.  Jung teaches a similar power feed and supplying device (Figs. 1 and 2) to that of Baarman.  Jung .
Regarding claims 10 and 20, Baarman fails to explicitly teach each coil being on a printed circuit board.  Jung teaches each coil being on a printed circuit board (Col. 14, lines 10-20).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each coil of Baarman’s invention being on a printed circuit board, since Baarman was silent as to where the coils were located and Jung teaches an example of where coils can be located within the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

DMP
4-2-2021
/REXFORD N BARNIE/             Supervisory Patent Examiner, Art Unit 2836